PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/317,429
Filing Date: 11 Jan 2019
Appellant(s): Kornilovich et al.



__________________
 Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/05/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 12/09/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. (US20120244604A1, hereinafter Kornilovich2012’), in view of Kornilovich et al.  (US20130061962A1, hereinafter ‘Kornilovich2013’)
Regarding Claim 1, Kornilovich2012 teaches microfluidic device (Abstract (‘PCR system’)) comprising: 
at least four interconnected microfluidic channels (referred to as a grid of intersecting channels 809) (Para 0013, 0030, 0054-0057; Fig.8; Claim 22); 
a set of fluid actuators (Para 0027-0028, 0030, 0033, 0047) comprising a fluid actuator asymmetrically located within at least two of the at least four interconnected microfluidic channels ( Abstract, Para 0027,0030, 0056, 0061) such that at least two of the at least four interconnected microfluidic channels ( Abstract, Para 0027,0030, 0056, 0061)  may be activated to a fluid inputting state, a fluid outputting state and a fluid blocking state in response to selective actuation of different combinations of fluid actuators of the set ( Para 0063,0072 Fig.10); The limitation “at least two of the at least four interconnected microfluidic channels may be activated…” is interpreted as a method use and given patentable weight to the extent of effecting the channel (1000) having the fluid actuator (1002) to be in a resting position and is passive, so there is no net fluid flow through the channel (1000), as shown in operating stage A ( Para 0063, Fig.10), and for the fluid actuator to be active, as shown in operating stage B, where the membrane is deflecting upward into the fluidic channel 1000. This upward deflection, or forward stroke, causes a compressive (positive) displacement of fluid within the channel (1000) as the membrane pushes the fluid outward. Lastly, as shown in operation stage C, where the fluid actuator (1002) is active and the membrane is beginning to deflect downward to return to its original resting position. This downward deflection of the membrane, or reverse stroke, causes a tensile (negative) displacement of fluid within the channel 1000 as it pulls the fluid downward (Para 0063, 0072 Fig.10). In addition, the limitation is given patentable weight to the extent of effecting the fluid actuators, capable of selective activation to circulate fluid between the chambers in a controlled cycle (Abstract; Para 0027, 0058, Claim 1). Please see MPEP 2114(II) for further details; wherein the set of fluid actuators (Para 0027-0028, 0030, 0033, 0047)  are activated at a same frequency and result in different flow rates (Para 0033, Claim 4-5, 13, 19) of fluid within the interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22). This limitation “are activated at a same frequency…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators to generate controlled durations, timing and frequency of compressive and tensile fluid displacements, to enable selective and controlled activation of micro-inertial pumps on PCR microchip (Para 0033, Claim 4-5, 13, 19). Please see MPEP 2114(II) for further details.
wherein between the first one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22) to a second one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22) wherein the ;
Kornilovich 2012 does not teach one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators.
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir, Kornilovich 2013 teaches one connecting channel (any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5) extending ; Kornilovich 2013 further teaches that the one connecting channel is a passive channel lacking any fluid actuators (see Para 0038-0039, and similar structurally arrangement as shown in Annotated Fig. 5); The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel arrangement (being a passive channel lacking any fluid actuators)” as taught by Kornilovich 2013, for the benefit of allowing for the network channels (204) to serve as pump channels for the fluid pump actuators (202) (Kornilovich2013, Para 0038). Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 

    PNG
    media_image2.png
    843
    1458
    media_image2.png
    Greyscale

Kornilovich 2013, Annotated Figure 5. 

Regarding claim 2, Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1. Kornilovich 2012 does teach, “the one connecting channel comprises a roundabout portion forming a circular channel to facilitate mixing”
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir, Kornilovich 2013 teaches a connecting channel (Para 0038-0039; (‘wider channel) width’)) comprises a roundabout portion (‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’); Annotated Fig. 5) forming a circular channel (Annotated Fig. 5, as structurally arranged’) to facilitate mixing. The claimed “to facilitate mixing” is  interpreted as a method of intended use and given patentable weight to the extent of effecting the network channels to allow the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5), the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows (Para 0039). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel comprising a roundabout portion forming a circular channel to facilitate mixing, as taught by Kornilovich 2013, for the benefit of allowing for the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5), the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows (Para 0039). Doing so allows for the mixing of the fluid flows in the network channels.
Regarding claim 3, Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’))  of Claim 1 wherein a direction of a fluid flows (Para 0065, Fig. 10, 12-14; ‘net flow direction’) through the ; is dependent upon which of the set of fluid actuators (Para 0027-0028, 0030, 0033, and 0047) are active (Para 0017,0060;  Fig. 12-14, ‘show the active fluid actuator at the operating stages from FIG. 10, including net fluid flow direction arrows, according to some embodiments’) and which are inactive (Para 0063, ‘the fluid actuator 1002 is in a resting position and is passive’). 
Kornilovich 2012 does not teach a one connecting channel, which is dependent upon which the set of fluid actuators are active and which are inactive
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir, Kornilovich 2013 teaches “the one connecting channel (Para 0038-0042; Fig. 5; Annotated Fig. 5)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel” as taught by Kornilovich 2013, to allow the active fluid actuator (202) to generate the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5), the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows. Thus, the selective activation of the single fluid pump actuator 202 near vertex 3 as shown in flow pattern results in a particular directional flow of fluid throughout the network. (Kornilovich2013, Para 0039, 0043). Kornilovich 2013 also teaches ‘the fluid actuator 1002 is in a resting position and is passive, so there is no net fluid flow through the channel 1000 (Kornilovich2013, Para 0051). Doing so allows for the mixing of the fluid flows in the network (connecting) channels.
Regarding Claim 4, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 further comprising; to the at least four interconnected microfluidic channels 809 (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22) and; at least one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
Kornilovich 2012 does not teach a “bridging microfluidic channel fluidly coupled to the at least four interconnecting channels (which extend over the reservoir)
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir, Kornilovich 2013 teaches the microfluidic device of claim 1 further comprising a bridging microfluidic channel (Fig. 2-4, 8-9; ref. 206) fluidly coupled to the at least four interconnected microfluidic channels (Para 0031), which intersects with a larger network (103) (which is analogous to the at least four interconnected microfluidic channels) (see Fig. 5-7) extending over a reservoir since the ‘fluid channel crosses over another fluid channel') 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate a “bridging microfluidic channel fluidly coupled to the at least four interconnecting channels (which extend over the reservoir), as taught by Kornilovich2013, allows for the incorporation of 1-3 dimensional topologies within the microchannel network to avoid unwanted channel intersections (Kornilovich2013, Para 0045, Fig. 8). Doing so would enable complex and versatile microfluidic networks having integrated inertial pumps within microfluidic devices.  

Regarding claim 5, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 further comprising a reservoir (Para 0062, (‘chamber’)), wherein the at least four interconnected microfluidic channels (Para 0055, Fig.8; ‘connected at junction (810)’; Para 62) comprise: a first microfluidic channel (Fig.8, ref.808) extending from the reservoir (Fig.8, ref.808) (Para 0054-0055; Annotated Fig. 8, ref. 808, Fig. 9; Para 0062); and  a second microfluidic channel (Annotated Fig. 8) extending from the reservoir (Fig. 8, ref. 802.1.1; Fig. 9. ref. 904, ‘reservoir/chamber’) (Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062).


    PNG
    media_image3.png
    893
    1303
    media_image3.png
    Greyscale

Kornilovich 2012, Annotated Fig. 8
Regarding claim 6, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 5 further comprising:
a third microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) (Para 0054-0055; Annotated Fig. 8, ref. 810, Fig. 9; Para 0062); and 
a fourth microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) (Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062).

Regarding claim 7, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 further comprising reservoirs (Para 0062, (‘chambers’)), wherein each of the at least four interconnected microfluidic channels extends from a different one of the reservoirs (Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062).
Regarding Claim 8, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1, wherein at least one of the fluid actuators comprises an inertial pump (Abstract, Para 0027-0028, 0030, 0035, 0047, 0065).
Regarding claim 11, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 further comprising; to at least one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
Kornilovich 2012 does not teach an active element fluidly coupled to at least one of the at least four interconnected microfluidic channels.
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir , Kornilovich 2013, teaches an active element fluidly coupled (Para 0012, 0024, Para 0046; Fig. 9; claim 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate the active elements as taught by Kornilovich 2013, to significantly enhance the usefulness of the microfluidic device by the integration of various active elements used for analysis, detection, heating and so on. (Kornilovich2013, Para 0046). Doing so would internally integrate the active elements, which are generally external to the microfluidic device thereby reducing the size and fabrication costs of the microfluidic device.   
Regarding claim 12, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 11, wherein the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor,
Kornilovich 2012 does not teach the “the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor”. 
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir , Kornilovich 2013 teaches that “the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor” (Para 0021, 0046, 0059, Claim 6),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate the selected active element from the group as taught by Kornilovich2013, to significantly enhance the usefulness of the microfluidic device by the integration of various active elements used for analysis, detection, heating and so on. (Kornilovich2013, Paragraph 0046). Doing so would enable the versatility of the microfluidic systems; thereby improve the functionality of the microfluidic device. 

Regarding Claim 13, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 further comprising a passive microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22), the passive channel omitting a fluid actuator.
Kornilovich 2012 does not teach the “a passive microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels, wherein the “passive channel omits a fluid actuator”. 
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir .Kornilovich 2013 teaches “a passive microfluidic channel (‘connecting channel’, ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)) fluidly coupled; the passive channel omitting a fluid actuator (Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators). The limitation “omitting a fluid actuator” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate a passive microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels, the passive channel omitting a fluid actuator, as taught by Kornilovich 2013, to allow for the network channels (204) to serve as pump channels for the fluid pump actuators (202) (Kornilovich2013, Para 0038). Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 

Regarding Claim 14, Kornilovich 2012 teaches a microfluidic device (Abstract (‘PCR system’)) comprising:
a substrate (Para 0013, 0043; ‘PCR microchip (102)’ ‘silicon’); 
at least four interconnected microfluidic channels supported by the substrate (Para 0013, 0027, 0030, 0054-0057, 0061; (referred to as a grid of intersecting channels 809); Fig.8; Claim 12, 22); and 
a set of fluid actuators (Para 0027-0028, 0030, 0033, 0047) supported by the substrate and comprising a fluid actuator (Para 0013, Fig.8) asymmetrically located within at least two of the at least four interconnected microfluidic channels (Abstract, Para 0027, 0030, 0056, 0061);
between the first one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22) to a second one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
In addition, Kornilovich 2012 teaches a controller (’electronic controller’ ref. 106) in communication with the set of fluid actuators (Para 0033), the controller to selectively actuate different combinations of fluid actuators of the set of fluid actuators to activate each of the at least four interconnected microfluidic channels between a fluid inputting state, a fluid outputting state and a fluid blocking” (This limitation is interpreted as a method of intended use and given patentable weight to the extent of effecting the programmable controller (106) to execute software and data (118) to enable selective and controlled activation of micro-inertial pumps on PCR microchip (102) through precise control over the timing, frequency and duration of compressive and tensile fluid displacements generated by fluid actuators integrated into the microfluidic channels of microchip (102) (Para 0033)). Additional extent of the given patentable weight of the controller to control the actuator are provided according to the method of intended use of the actuators in the rejections of Claim 1. Please see MPEP 2114(II) for further details; wherein the set of fluid actuators (Para 0027-0028, 0030, 0033, 0047)  are activated at a same frequency and result in different flow rates (Para 0033, Claim 4-5, 13, 19) of fluid within the interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22). This limitation “are activated at a same frequency…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators to generate controlled durations, timing and frequency of compressive and tensile fluid displacements, to enable selective and controlled activation of micro-inertial pumps on PCR microchip (Para 0033, Claim 4-5, 13, 19). Please see MPEP 2114(II) for further details.
However, Kornilovich 2012 does not teach one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the one connecting channel is a passive channel lacking any fluid actuators.
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir, Kornilovich 2013) teaches one connecting channel (any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5) extending ; “one connecting channel is a passive channel lacking any fluid actuators” (Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators).The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
Regarding Claim 16, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 wherein the different flow rates are caused by different relative asymmetric locations of fluid actuators in the set of fluid actuators (Abstract, Para 0027-0028, 0030, 0035, 0047, 0058, 0069).
 This limitation “different flow rates are caused by different relative asymmetric locations of fluid actuators in the set of fluid actuators” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators (Abstract, Para 0027-0028, 0030, 0035, 0047, 0058, 0069) integrated within microfluidic channels at asymmetric locations (i.e., toward the ends of the channels) to effect a different flow rate (Para 0045, 0047, 0051). Please see MPEP 2114(II) for further details.
Regarding Claim 17, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 wherein the flow rates are caused by ; cross-sectional areas (Fig. 8-9, ‘as structurally arranged’; Para 0060, microfluidic channel has a width, translating to ‘cross-sectional area’; ‘fluidic channel 904’) of microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22; Para 0060, ‘fluidic channel , 904) within the set of at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).This limitation “different flow rates are caused by …” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22; Para 0060) to enable the  fluidic displacement carried out by the fluid actuators ( Para 0060), to effect a different flow rate (Para 0045, 0047, 0051). Please see MPEP 2114(II) for further details.
Modified Kornilovich 2012 does not teach different flow rates.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of channels in microfluidic chips, the selection of optimal experimental conditions including channel width and cross-sectional area affects fluid parameters such as the speed, flow profile and direction of fluid flow. Thus, the channel cross-sectional area is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate microfluidic channels having optimal cross-sectional areas to achieve desirable fluid flow parameters in the microfluidic device. 

Regarding Claim 18, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1 wherein the different flow rates are caused by different sizes of fluid actuators in the set of fluid actuators (Abstract, Para 0027-0028, 0030, 0035, 0047, 0058, 0069). 
This limitation “different flow rates are caused by …” is interpreted as a method of intended use given patentable weight to the extent of effecting integrated fluid actuators that are asymmetrically located within the channels to enable a different flow rates ( Para 0047,0047, 0051, 0060) in the device. Please see MPEP 2114(II) for further details.
Modified Kornilovich 2012 does not teach different flow rates.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the selection of fluid actuators in the fabrication of microfluidic chips, the selection of optimal experimental conditions including the size of fluid actuators affects the minimum and maximum fluid supply pressure in the device. Thus, the size of a fluid actuator is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate microfluidic devices having optimal fluid actuator size to achieve desirable fluid flow parameters in the microfluidic device.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. (US20120244604A1, hereinafter Kornilovich2012’), in view of Kornilovich et al.  (US20130061962A1, hereinafter ‘Kornilovich2013’), in further view of Masquelier et al. (US20160121325A1).
Regarding Claim 9, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1, comprising; in one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
Modified Kornilovich 2012 does not teach, “a flow meter located to sense fluid flow speed” 
Masquelier teaches a flow meter (‘optical system monitoring flowrates’) located to sense fluid flow speed. (Para 0075, 0087, 0082, 0089). The limitation “to sense fluid flow speed” is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. (Masquelier, Paragraph 0075). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 in view of Kornilovich2013 to incorporate “a flow meter located to sense fluid flow speed” as taught by Masquelier, for the benefit of enabling these  flow sensors to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. (Masquelier, Para 0069, 0075, 0082). Doing so may allow the microfluidic device to initiate changes in operations in response to perturbations including shutdown of pumps, triggering of alarms or other measures , in order to avoid damaging failure events  e.g. to the system or the samples being processed.  

Regarding Claim 10, Modified Kornilovich 2012 teaches the microfluidic device (Abstract (‘PCR system’)) of claim 1, comprising; in a second one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
Modified Kornilovich 2012 does not teach, “a second flow meter located to sense fluid flow speed” 
Masquelier teaches a second flow meter (Para 0075, ‘one or more flow sensors’) located to sense fluid flow speed”. The limitation “to sense fluid flow speed”  is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. (Masquelier, Paragraph 0075). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 in view of Kornilovich2013 to incorporate “a second flow meter located to sense fluid flow speed” as taught by Masquelier, to use flow sensors to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. (Masquelier, Para 0069, 0075, 0082, 0087, 0089). Doing so may allow the microfluidic device to initiate changes in operations in response to perturbations including shutdown of pumps, triggering of alarms or other measures , in order to avoid damaging failure events  e.g. to the system or the samples being processed.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. (US20120244604A1, hereinafter Kornilovich2012’), in view of Kornilovich et al.  (US20130061962A1, hereinafter ‘Kornilovich2013’), in further view of Behnke-Parks et al. (WO2014137940A1).
Regarding claim 15, Kornilovich 2012 teaches a method comprising:
Receiving (‘circulating fluid, abstract; Para 0056) fluid in at least four interconnected microfluidic channels of a microfluidic device (Para 0013, 0055-0056, 0058, Fig.8), 
wherein one connecting channel extends  between the first one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22) to a second one of the at least four interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22),;
selectively activating individual asymmetrically located fluid actuators (Fig. 10 ref. 1002; Para 0062, ‘specifically controlled by controller (106)’ ) within the at least four interconnected microfluidic channels (Para 0062, Fig. 10) to selectively activate individual microfluidic channels (‘actuators are located in channels’) of the at least four interconnected microfluidic channels between a fluid inputting state (‘operating stage C, pulls fluid into channel’), a fluid outputting state (‘operating stage B, pulls fluid out of channel’) and a fluid blocking state (‘operating stage A, no net flow’) (Para 0063, 0072), wherein the individual asymmetrically located fluid actuators Para 0027-0028, 0030, 0033, 0047) are activated ( Para 0058, ‘Selective activation’; Abstract, Para 0027, 0033) at ; and result in different flow rates ( Para 0045, 0051, ‘a different flow rate’) of the fluid within the interconnected microfluidic channels (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22).
Kornilovich 2012 does not teach the one connecting channel extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels. 
However, in the analogous art of microfluidic systems comprising a fluidic channel coupled at each end to a reservoir , Kornilovich 2013 teaches one connecting channel (any of the ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’); Para 0008, 0040-0043, Annotated Fig. 5) extending ; “one connecting channel is a passive channel lacking any fluid actuators” (Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators).The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “one connecting channel extending”; wherein “one connecting channel is a passive channel lacking any fluid actuators” as taught by Kornilovich 2013, to allow for the network channels (204) to serve as pump channels for the fluid pump actuators (202) (Kornilovich2013, Para 0038). Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 
In addition, Modified Kornilovich 2012 does not teach that the fluid actuators are activated at a same frequency.
Behnke-Parks teaches “a same frequency” (see Para 0095, which discloses that ‘first and second fluidic actuators 105b and 106b can be operated so that the velocities and flow rates of the fluids within the first and second fluid passageways 101 and 102 are nearly invariant over time’; ‘the first microfluidic actuator 105b … at a given frequency and a duty cycle …at the same frequency’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate “a same frequency” as taught by Behnke-Parks, to allow for the first and second fluidic actuators 105b and 106b to be operated so that the velocities and flow rates of the fluids within the first and second fluid passageways 101 and 102 are nearly invariant over time, constant and result in semi-discrete fluid laminae in the region of the fluidic passageway 103 immediately beyond the junction 104 (Behnke-Parks , Para 0095-0096). Doing so allows for laminar fluid flow profile to be maintained in the microfluidic device. 
(3) Response to Argument
Appellant’s arguments, see Page 6, filed on 11/05/2021, with respect to the 35 U.S.C. §103 interpretation on Claims 1-8, 11-14 and 16-18 have been fully considered and not persuasive. 

Regarding Claims 1-8, 11-14 and 16-18, Appellant argues:
Appellant notes that Kornilovich 2012 describes selective and controlled activation of the frequency of the fluid actuators. However, Appellant submits that the Examiner has not shown the fluid actuators of Kornilovich 2012 to teach describe or suggest, "the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed.
Appellant's claimed features describe activating the set of fluid actuators such that the fluid flows at different rates within the microfluidic channels.
Appellant further states that, Kornilovich 2013 in paragraph (0030) discloses, "(v)arious software and data 114 executable on programmable controller 106 enable selective activation of fluid actuators integrated within network channels of a microfluidic device 102, as well as precise control over the timing, frequency and duration of compressive and tensile displacements of such activation."
Appellant submits that the Examiner has not shown the fluid actuators of Kornilovich 2013 to teach, describe, or suggest, "the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed. Appellant's claimed features describe activating the set of fluid actuators such that the fluid flows at different rates within the microfluidic channels.
For the reasons explained above, Appellant submits that the Examiner has not established a prima-facie case of obviousness for claims 1 and 14. Thus, independent claims 1 and 14 are believed to patently distinguish over Kornilovich 2012 in combination with Kornilovich 2013, even when taken singularly or in combination, and is believed to be in condition for allowance. Therefore, the references do not teach or suggest each and every element of claims 1 and 14. Additionally, a person of ordinary skill in the art would not have a sufficient rationale to combine the references or sufficient direction to combine the references in a way that would read on claims 1 and 14. Since claims 2-8 and 11-13 depend on claim 1, and are therefore narrower in scope,
Appellant also respectfully submits that claims 2-8 and 11-13 should be considered allowable. Accordingly, Appellant respectfully requests that the Board reverse the present rejection. 

Appellant’s arguments with respect to Claims 1-8, 11-14 and 16-18 have been considered and the Examiner respectfully disagrees. 
Regarding independent Claims 1 and 14, the Examiner submits that the limitation  “where in the set of fluid actuators are activated at a same frequency…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators of the invention of Kornilovich 2012 in combination with Kornilovich 2012, to generate controlled durations, timing and frequency of compressive and tensile fluid displacements, to enable selective and controlled activation of micro-inertial pumps on PCR microchip (Para 0033, Claim 4-5, 13, 19). Please see MPEP 2114(II) for further details.
Specifically, as recited in Kornilovich 2012 (Para 0045, 0047), controller 106, which controls fluid actuator integrated asymmetrically within its associated microfluidic channels (Para 0027-0028) can implement different cycling protocols with respect to each of the N linear PCR processes proceeding in parallel in architectures 500 and 502 such that each process has a different number of temperature cycles, a different mixture flow rate, different amounts of time per PCR reaction chamber, and different temperatures within the PCR reaction chambers (Para 0045, 0047). 
In addition, Kornilovich 2012 (Para 0033) recites that various software and data 118 that are executable on programmable controller 106 enable selective and controlled activation of micro-inertial pumps on PCR microchip 102 through precise control over the timing, frequency and duration of compressive and tensile fluid displacements generated by fluid actuators integrated into the microfluidic channels of microchip 102. 
Consequently, since it is disclosed that controller 106 enables precise control of the frequency of fluid displacements in the microfluidic channels of the device, then the same controller 106 is capable of activating the fluid actuators of the device at a singular frequency to achieve said function (Supra) in the rejections of independent Claims 1 and 14 (including Claim 15). 



Regarding Claim 2, Appellant argues:
Appellant notes that claim 2 recites "the one connecting channel comprises a roundabout portion forming a circular channel to facilitate mixing." Claim 2 is dependent upon claim 1 and therefore the "one connecting channel" that comprises a roundabout portion is "extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels."
The Office Action on page 6 states '' Kornilovich 2012 does teach 'wherein the connecting channel comprises a roundabout portion to facilitate mixing.” Appellant submits that Examiner has not demonstrated how or where Kornilovich 2012 teaches this claimed limitation. The Office .Action offers no citation for where Kornilovich 2012 teaches this claimed limitation. Appellant further notes that the previous Office Action dates October 14, 2020 on page 15 stated that Kornilovich 2012 does not teach this claimed limitation.
The Examiner on pages 6-7 of the Office Action interprets paragraphs (0038)-(0039) of Kornilovich 2013 with the "eight network channels (or edges) separated by five vertices or channel intersections (referenced as 1, 2, 3, 4, 5)" to be the claimed "roundabout portion" and states "the claimed 'to facilitate mixing' is interpreted as a method of intended use and given patentable weight to the extent of effecting the network channels to allow the net fluid flow in a direction from vertex (3) to vertex ( 5), as indicated by the net flow direction arrow."
Appellant submits that the Examiner's interpretation of Kornilovich 2013 has not demonstrated how Kornilovich 2013 teaches a roundabout portion forming a circular channel in a connecting channel that is "extending between the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels'' and lacks any fluid actuators. In other words, the eight network channels of Kornilovich 2013 contain fluid pump actuators 202 and do not demonstrate a roundabout portion between two interconnected channels.
 For at least these reasons, claim 2 is believed to patently distinguish over Kornilovich 2012 in combination with Kornilovich 2013, even when taken singularly or in combination, and is believed to be in condition for allowance. Accordingly, Appellant respectfully requests that the Board reverse the present rejection of claim 2.

Appellant’s arguments with respect to Claim 2 have been considered and the Examiner respectfully disagrees. 
The Examiner submits that the obviousness of combining Kornilovich 2013 (Annotated Fig.5, as structurally arranged) with Kornilovich 2012 is the teaching “roundabout portion forming a circular channel”, as recited by the examiner in the Claim 2 rejection. 
As Appellant pointed out, Kornilovich 2012 does teach “the one connecting channel comprises a roundabout portion forming a circular channel to facilitate mixing”. 
However, Kornilovich 2013, directed towards a microfluidic system includes a fluidic channel coupled at each end to a reservoir; having a fluid actuator located asymmetrically within the channel to create a long side and a short side of the channel and to generate a wave propagating toward each end of the channel, producing a unidirectional net fluid flow; and a controller to selectively activate the fluid actuator to control the unidirectional net fluid flow through the channel, and also teaches a connecting channel (Para 0038-0039; (‘wider channel) width’)) comprising a roundabout portion (‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’); Annotated Fig. 5) forming a circular channel (Annotated Fig. 5, as structurally arranged’) to facilitate mixing.  Furthermore, the claimed “to facilitate mixing” is interpreted as a method of intended use and given patentable weight to the extent of effecting the network channels to allow the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5), the flow of fluid divides and follows in different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows (Para 0039). Please see MPEP 2114(II) for further details.


    PNG
    media_image2.png
    843
    1458
    media_image2.png
    Greyscale

Annotated Fig. 5, Kornilovich 2013.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kornilovich 2012 with Kornilovich 2013 to incorporate “one connecting channel comprises a roundabout portion forming a circular channel to facilitate mixing, as taught by Kornilovich 2013, to allow for the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vortex (5), the flow of fluid divides and follows in different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows (Para 0039).

Regarding Claim 17, Appellant argues:
Appellant notes that claim 17 recites "the different flow rates are caused by different cross-sectional areas of microfluidic channels within the set of at least four interconnected microfluidic channels."
Kornilovich 2012 in paragraph (0060) discloses "(r)eferring generally to FIG. 9, the pumping effect of an inertial pump 900 is based on the action (i.e., fluid displacements) of a fluid actuator 902 located asymmet1ically within a fluidic channel 904 (e.g., a microfluidic channel) whose width is narrower than the width of the reservoir or chamber from, or to, which fluid is being pumped. The asymmetric placement of the fluid actuator 902 to one side of the center point of a fluidic channel 904 establishes a short side 906 of the channel and a long side 908 of the channel. Depending on the type of fluid actuator mechanism deployed (see discussion of FIGS. 10-17 below), a unidirectional fluid flow can be achieved in the direction from the short side 906 (i.e., where the fluid actuator is located) to the long side 908 of the channel."
Appellant submits that the Examiner has not demonstrated that the "fluidic channel 904 (e.g., a microfluidic channel) whose width is narrower than the width of the reservoir or chamber from, or to, which fluid is being pumped," as disclosed by
Kornilovich 2012 teaches "the different flow rates are caused by different cross-sectional areas of microfluidic channels within the set of at least four interconnected microfluidic channels.''
In other words, Kornilovich 2012 teaches that the fluidic channel has a width different than that of a reservoir or chamber but does not disclose two or more fluidic channels that have a width that is different than one another Therefore, Kornilovich 2012 does not teach, describe, or suggest ''the different flow rates are caused by different cross-sectional areas of microfluidic channels within the set of at least four interconnected microfluidic channels," as claimed.
Appellant further submits that the Examiner has also not demonstrated that the channels of Kornilovich 2013 teach, describe, or suggest "the different flow rates are caused by different cross-sectional areas of microfluidic channels within the set of at least four interconnected microfluidic channels," as claimed.
For at least these reasons, claim 17 is believed to patently distinguish over Kornilovich 2012 in combination with Kornilovich 2013, even when taken singularly or in combination, and is believed to be in condition for allowance. Accordingly, Appellant respectfully requests that the Board reverse the present rejection of claim 17.

Appellant’s arguments with respect to Claim 17 have been considered and the Examiner respectfully disagrees. 
The Examiner submits that the limitation “where in different flow rates are caused by …” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic channels of Kornlovich 12 (Para 0013, 0030, 0054-0057; (‘grid of intersecting channels’); Fig.8; Claim 22; Para 0060) to enable the fluidic displacement carried out by the fluid actuators (Para 0060), to effect a different flow rate (Para 0045, 0047, 0051). Please see MPEP 2114(II) for further details.
Further Kornilovich 2013 disclosed that (Para 0048), the pumping effect of a fluidic pump actuator 202 depends on an asymmetric placement of the actuator within a fluidic channel (e.g., within a pump channel 206) whose width is narrower than the width of the reservoir or other channel (such as a network channel 204) from which fluid is being pumped, demonstrating that the cross-sectional areas of the microfluidic channels of Kornilovich 2013 could be different in size. 
Therefore, one of ordinary skill in the art would have combined the inventions of Kornilovich 2012 and Kornilovich 2013 to teach the Claim 17 limitations.  
In addition, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of channels in microfluidic chips, the selection of optimal experimental conditions including channel width and cross-sectional area affects fluid parameters such as the speed, flow profile and direction of fluid flow. Thus, the channel cross-sectional area is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate microfluidic channels having optimal cross-sectional areas to achieve desirable fluid flow parameters in the microfluidic device. 

In addition, Appellant’s arguments, see Page 21, filed on 11/05/2021, with respect to the 35 U.S.C. §103 interpretation on Claims 9-10 have been fully considered and not persuasive. 
Regarding Claims 9-10, Appellant argues:
Appellant submits that Kornilovich 2012 and Kornilovich 2013, do not teach, describe or suggest "the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed.
The Office Action also relies upon Masquelier to teach portions of Appellant's claimed features. Masquelier in paragraph (0071) discloses a "variety of different monitoring systems may be included, such as pressure monitoring systems that may allow identification of plugged channels, air bubbles, exhaustion of one or more reagents, e.g., that may signal the completion of a given operation, or real time feedback of fluid flows, e.g., indicating viscosity by virtue of back pressures, etc. Such pressure monitoring systems may often include one or more pressure sensors interfaced with one or more fluidic channels, reservoirs or interfacing components, e.g., within the lines connecting the pumps to the reservoirs of the device, or integrated into other conduits coupled to other reservoirs."
Appellant submits that the channels and pumps as disclosed by Masquelier, do not teach, describe, or suggest ''the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed. In other words, Masquelier does not describe a different fluid actuators activated at the same frequency to result in different flow rates.
For the reasons explained above, Appellant submits that the Examiner has not established a prima-facie case of obviousness for claim 1. Thus, independent claim 1 is believed to patently distinguish over Kornilovich 2012 in combination ,.with Kornilovich 2013 and Masquelier, even when taken singularly or in combination, and is believed to be in condition for allowance. Therefore, the references do not teach or suggest each and every element of claim 1. Additionally, a person of ordinary skill in the art would not have a sufficient rationale to combine the references or sufficient direction to combine the references in a way that would read on claim 1. Since claims 9-10 depend on claim 1, and are therefore narrower in scope, Appellant also respectfully submits that claims 9- 10 should be considered allowable. Accordingly, Appellant respectfully requests that the Board reverse the present rejection. 

Appellant’s arguments with respect to Claim 9-10 have been considered and the Examiner respectfully disagrees. 
The Examiner submits that the obviousness of combining Kornilovich 2012, Kornilovich 2013 and Masquelier is the teaching of the claim limitations of Claims 9-10 with respect to the reasons presented above for the rejection of Claims 1-8 and 11-14 and 16-18. In addition, Masquelier has been added to teach the claimed “flow meter” in one of the at least four interconnected microchannels of the microfluidic device and Appellant has not argued the combination of adding the flow meter (Supra).  

Appellant’s arguments, see Page 22, filed on 11/05/2021, with respect to the 35 U.S.C. §103 interpretation on Claim 15 have been fully considered and not persuasive
Regarding Claim 15, Appellant argues: 
Appellant submits that Kornilovich 2012 in view of Kornilovich 2013 do not teach describe or suggest "the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed in claim 15.
Behnke-Parks in paragraph (0095) discloses "first and second fluidic actuators 105b and 106b can be operated so that the velocities and flow rates of the fluids within the first and second fluid passageways 101 and 102 are nearly invariant over time, constant and result in semi-discrete fluid laminae in the region of the fluidic passageway 103 immediately beyond the junction 104."
Behnke-Parks in paragraph (0096) discloses, in "one example, the first microfluidic actuator 105b is operated with a square wave voltage input at a given frequency and a duty cycle less than 100%, and the second microfluidic actuator 106b is operated with a square wave voltage input at the same frequency and at a duty cycle less than 100%, with the first actuator square wave out of phase with the second."
Appellant submits that Behnke-Parks description of "velocities and flow rates of
the fluids ,within the first and second fluid passageways 101 and 102 are nearly invariant over time" and different frequencies does not teach, describe or suggest "the set of fluid actuators are activated at a same frequency and result in different flow rates of fluid within the interconnected microfluidic channels," as claimed.
Specifically, the teachings of Behnke-Parks, including the teachings cited by the Examiner in the Office Action, are the opposite of what is claimed. Appellant's claimed features recite fluid actuators activated at a "same frequency" resulting in different flow rates while Behnke-Parks describes invariant flow rates and different frequencies.
Therefore, Appellant submits that Behnke-Parks does not teach, describe or suggest Appellant's claimed features.
For the reasons explained above, .Appellant submits that the Examiner has not established a prima facie case of obviousness for claim 1. Thus, independent claim 15 is believed to patently distinguish over Kornilovich 2012 in combination with Kornilovich 2013 and Behnke-Parks, even when taken singularly or in combination, and is believed to be in condition for allowance. Therefore, the references do not teach or suggest each and every element of claim 15. Additionally, a person of ordinary skill in the art would not have a sufficient rationale to combine the references or sufficient direction to combine the references in a way that would read on claim 15. Accordingly, Appellant respectfully requests that the Board reverse the present rejection.

Appellant’s arguments with respect to the Claim 15 have been considered and the Examiner respectfully disagrees. 
The Examiner submits that Behnke-Parks in paragraph (0095) discloses "first and second fluidic actuators 105b and 106b can be operated so that the velocities and flow rates of the fluids within the first and second fluid passageways 101 and 102 are nearly invariant over time, constant and result in semi-discrete fluid laminae in the region of the fluidic passageway 103 immediately beyond the junction 104.". 
The Examiner argues that the BRI of “nearly invariant” is “could change” or capable of changing”, where “nearly” stands as a modifier for “invariant”, which provides the argument that the system of Behnke-Parks is capable of displacing fluid in its passageways at flowrates that are not fixed, thus, at different flow rates. The Examiner further argues that if Behnke-Parks desired to have a displacement of fluid at a fixed flowrate, then the modifier, “nearly” for “invariant” would have been excluded for use in paragraph 0095. 
Further, the Examiner submits that Behnke-Parks in paragraph (0096) discloses, in "one example, the first microfluidic actuator 105b is operated with a square wave voltage input at a given frequency and a duty cycle less than 100%, and the second microfluidic actuator 106b is operated with a square wave voltage input at the same frequency and at a duty cycle less than 100%, with the first actuator square wave out of phase with the second.". 
For the reasons explained above, the Examiner submits that a prima facie case has been made for the obviousness to combine Behnke-Parks with Kornilovich 2012 and Kornilovich 2013, to teach the limitations of Claim 15, where the plurality of fluidic actuators of Behnke-Parks can be operated at varying flowrates and at a fixed frequency. 

(4) Conclusion of Examiner’s answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797          

Conferees
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.